PER CURIAM.
Judgment of the County Court of Kings County reversed, and new trial ordered, costs to abide the final' award of *1115costs, upon questions of fact as well as of law. There is evidence from which the court might find that some work was done under the original contract as late as the 15th of December, 1909, and therefore the fourth finding of fact is erroneous. The eleventh finding of fact, although more strictly a conclusion of law, is erroneous, in that it finds that the notice of lien does not state the business address nor the principal place of business of the lienor.
HIRSCHBERG, J., dissents.